 

Exhibit 10.8

 

EXECUTION VERSION





 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) is between Rachel McMinn
(“Employee”), on behalf of Employee and all of Employee’s heirs, executors,
administrators and successors (individually and collectively, “Releasors”) and
Intercept Pharmaceuticals, Inc. (the “Company”), on behalf of the Company and
all of its past, present, and future parents, subsidiaries, divisions,
affiliates, directors, officers, managers, members, agents, successors, assigns,
former employees and employees (individually and collectively, the “Company
Parties”) for the purpose of the termination of Employee’s employment
relationship with the Company effective December 31, 2017 (the “Termination
Date”) and detailing their respective rights and obligations.

 

1. Transition; Separation.

 

a. Effective on November 1, 2017 (the “Transition Date”) Employee shall resign
from her position as Chief Business and Strategy Officer. During the period
beginning on the Transition Date and ending on the Termination Date (such
period, the “Transition Period”), the Employee will continue to be employed by
the Company as a Strategic Advisor to the Chief Executive Officer and perform
such duties as the Company may request from time to time. During the Transition
Period, the Company will continue to pay Employee her base salary at the rate in
effect as of the date hereof and Employee will continue to participate in the
Company’s health and welfare plans, subject to their terms.

 

b. Effective on the Termination Date, Employee’s employment relationship with
the Company shall terminate in full. Employee acknowledges that from and after
the Termination Date, Employee shall have no authority to, and shall not
represent herself as an employee of the Company.

 

2. Consideration.

 

a. As consideration for Employee’s execution of this Agreement and for the other
promises set forth in this Agreement, and provided Employee executes and does
not rescind her assent to this Agreement, and within sixty (60) days after the
Termination Date Employee executes and does not rescind her assent to the
Supplemental Release of Claims set forth in Exhibit A (the “Supplemental
Release”), the Company shall pay or provide Employee with the following (the
“Separation Benefits”):

 

i. twelve (12) months of Employee’s base salary in effect as of the Termination
Date, payable according to the Company’s payroll commencing on the first payroll
date following the date the Supplemental Release is effective and irrevocable
(the “Payment Date”);

 

ii. for a period of twelve (12) months following the Termination Date, continue
Employee’s participation in the Company’s group health plan and dental plan and
shall pay that portion of the premiums that the Company paid on behalf of
Employee and her dependents during Employee’s employment, provided, however,
that if the Company’s health insurance plan and/or dental plan does not permit
such continued participation in such plan after Employee’s termination of
employment, then the Company shall pay that portion of the premiums associated
with COBRA continuation coverage that the Company paid on behalf of Employee and
her dependents during Employee’s employment, including any administrative fee,
on Employee’s behalf for such twelve (12) month period; and provided, further,
that if Employee becomes employed with another employer during the period in
which continued health insurance and/or dental insurance is being provided
pursuant to this Section, the Company shall not be required to continue such
health and dental benefits, or if applicable, to pay the costs of COBRA, if
Employee becomes covered under a health insurance plan of the new employer. For
purposes of this Section 2.a.ii, the term “Employee” shall include, to the
extent applicable, Employee’s spouse and any of her dependents covered under the
Company’s group health plan and/or dental plan prior to her termination of
employment;

 



   

 

 

iii. bonus for the 2017 calendar year equal to 40% of Employee’s base salary;
and

 

iv. the number of Employee’s unvested stock options and other equity-based
awards that would otherwise have vested from the Termination Date to the first
anniversary of the Termination Date shall vest as of the date the Supplemental
Release becomes effective and irrevocable and Employee (or her estate or legal
representative, if applicable) shall have until the earlier of the expiration
date of the option or one (1) year from the Termination Date to exercise all
vested options unless the stock plan pursuant to which the option is granted
requires earlier termination in connection with a liquidation or sale of the
Company. For purposes of clarity, Employee’s outstanding vested stock options
and other equity as of immediately following the date the Supplemental Release
becomes effective and irrevocable are set forth in Exhibit B

 

v. a bonus of $5,000, payable on the Payment Date, such amount intended to go
towards the payment of Employee’s legal fees incurred in connection with the
negotiation of this Agreement.

 

b. Employee acknowledges and agrees that Employee will only be entitled to the
consideration under Sections 2.a if Employee signs this Agreement and the
Supplemental Release becomes effective and irrevocable; and Employee further
acknowledges and understands that the compensation and benefits set forth in
Section 5.1 of the Employment Agreement between Employee and the Company, dated
April 30, 2014 (the “Employment Agreement”) shall be paid or provided to
Employee regardless of whether Employee executes this Agreement. The
consideration described in Section 2.a are in complete satisfaction of any and
all claims described in the Supplemental Release and the Employment Agreement.

 

c. In the event that Employee’s employment with the Company is terminated for
any reason prior to the Termination Date, then the Termination Date shall be the
date of such termination.

 

3. Release of Claims. FOR AND IN CONSIDERATION OF the Separation Benefits, which
Separation Benefits are conditioned on Employee signing this release of claims
(“Release”) and the Supplemental Release, which Employee will forfeit unless
Employee executes and does not revoke this Agreement, Employee, on her own
behalf and on behalf of her heirs and estate, voluntarily, knowingly and
willingly release and forever discharge the Company, its subsidiaries,
affiliates, parents, and, in their capacities as such, stockholders, together
with each of those entities’ respective officers, directors, stockholders,
employees, agents, fiduciaries and administrators, each in their capacities as
such (collectively, the “Releasees”) from any and all claims and rights of any
nature whatsoever which Employee now has or in the future may have against them
up to the date Employee executes this Agreement, whether known or unknown,
suspected or unsuspected. This Release includes, but is not limited to, any
rights or claims relating in any way to my employment relationship with the
Company or any of the other Releasees or the termination thereof, any contract
claims (express or implied, written or oral), including, but not limited to, the
Employment Agreement, or any rights or claims under any statute, including,
without limitation, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the Older Workers’ Benefit Protection Act, the Rehabilitation
Act of 1973 (including Section 504 thereof), Title VII of the 1964 Civil Rights
Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the Civil Rights Act of
1991, the Equal Pay Act, the National Labor Relations Act, the Worker Adjustment
and Retraining Notification Act, the Family Medical Leave Act, the Lilly
Ledbetter Fair Pay Act, the Genetic Information Non-Discrimination Act, the New
York State Human Rights Law, the New York City Human Rights Law, and the
Employee Retirement Income Security Act of 1974, all as amended, and any other
federal, state or local law. This Release specifically includes, but is not
limited to, any claims based upon the right to the payment of wages, incentive
and performance compensation, bonuses, equity grants, vacation, pension
benefits, 401(k) Plan benefits, stock benefits or any other employee benefits,
or any other rights arising under federal, state or local laws prohibiting
discrimination and/or harassment on the basis of race, color, age, religion,
sexual orientation, religious creed, sex, national origin, ancestry, alienage,
citizenship, nationality, mental or physical disability, denial of family and
medical care leave, medical condition (including cancer and genetic
characteristics), marital status, military status, gender identity, harassment
or any other basis prohibited by law.

 



 Page 2 

 

 

As a condition of the Company entering into this Agreement, Employee further
represents that Employee has not filed against the Company or any of the other
Releasees, any complaints, claims or lawsuits with any arbitral tribunal,
administrative agency, or court prior to the date hereof, and that Employee has
not transferred to any other person any such complaints, claims or lawsuits.
Employee understands that by signing this Agreement, Employee waives her right
to any monetary recovery in connection with a local, state or federal
governmental agency proceeding and Employee waives her right to file a claim
seeking monetary damages in any arbitral tribunal, administrative agency, or
court. This Agreement does not: (i) prohibit or restrict Employee from
communicating, providing relevant information to or otherwise cooperating with
the U.S. Equal Employment Opportunity Commission or any other governmental
authority with responsibility for the administration of fair employment
practices laws (including with respect to SEC Whistleblowing) regarding a
possible violation of such laws or responding to any inquiry from such
authority, including an inquiry about the existence of this Release or its
underlying facts, or (ii) require Employee to notify the Company of such
communications or inquiry. Furthermore, notwithstanding the foregoing, this
Release does not include and will not preclude: (a) rights or claims to vested
benefits under any applicable retirement and/or pension plans; (b) rights under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”); (c) claims
for unemployment compensation; (d) rights to defense and indemnification or
under the Company’s directors’ and officers’ liability insurance, if any, from
the Company for actions or inactions taken by Employee in the course and scope
of Employee’s employment with the Company and its parents, subsidiaries and/or
affiliates; (e) any rights Employee may have to obtain contribution as permitted
by law in the event of entry of judgment against the Company as a result of any
act or failure to act for which Employee and the Company are held jointly
liable; (f) any rights to vested equity that vested prior to or because of the
termination of Employee’s employment and rights as a stockholder; and/or (g) any
actions to enforce this Agreement.

 

For the avoidance of doubt, notwithstanding anything to the contrary, this
Release does not limit Employee’s right to receive an award from any
governmental agency for information provided to the governmental agency.
However, by executing this Release, Employee hereby waives the right to recover
any damages, compensation or monetary award from the Company in any lawsuit or
any proceeding before any governmental agency that arises out of alleged facts
or circumstances on or before the effective date of this Release. Employee
acknowledges that, in signing this Release, Employee has not relied on any
promises or representations, express or implied, other than those that are set
forth expressly herein.

 

4. Supplemental Release of Claims. In consideration for the payments, benefits
and other promises and covenants set forth in this Agreement, following the
Termination Date, Employee shall execute and deliver the Supplemental Release.

 



 Page 3 

 

 

5. Covenant Not To Sue. Releasors warrant and represent that as of the date the
Employee executes this Agreement (the “Execution Date”), none of them has filed
any complaint, charge or lawsuit or commenced any other proceeding regarding the
claims which are released by this Agreement with any federal, state or local
court or any federal, state or local governmental agency or commission (a
”Governmental Agency”) or arbitrator, mediator or other dispute resolution
process and that to the extent permitted by law (as explained further below) and
consistent with this Agreement, they will not at any time hereafter file any
complaint or lawsuit regarding the claims which are released by this Agreement
with any court or Governmental Agency or arbitrator, mediator or other dispute
resolution process, and if any such complaint or lawsuit is filed that is
covered by this Agreement or the Supplemental Release, it will be immediately
dismissed with prejudice as soon as possible thereafter. The Company’s
obligations under this Agreement are contingent upon the dismissal and
withdrawal of any and all complaints, claims or actions regardless of where they
may be pending. Should Employee breach any of the terms of this Agreement, to
the extent authorized by law, Employee will be responsible for payment of all
reasonable attorneys’ fees and costs that the Company Parties incur in the
course of enforcing the terms of the Agreement, including demonstrating the
existence of a breach and any other contract enforcement efforts.

 

6. Non-Disparagement; References.

 

a. Employee agrees to that she shall not disparage, criticize, defame, slander,
or otherwise take any action, whether in writing, verbally, or by any other
non-verbal gesture or form of communication, with intent to: (i) harm the
Company Parties; (ii) portray the Company Parties in an unfavorable light; or
(iii) subject the Company Parties to scorn or ridicule.

 

b. The Company shall direct its directors and officers not to disparage,
criticize, defame, or slander, or otherwise take any action, whether in writing
or verbally, with intent to: (i) harm the Employee; (ii) portray the Employee in
an unfavorable light; or (iii) subject the Employee to scorn or ridicule.

 

c. Subject to Section 6(d) below, the Company in response to an inquiry by a
prospective employer will provide Employee with a neutral reference, which means
that it will only provide the Employee’s job title, dates of employment and, if
requested by the Employee, Employee’s salary, and further, the Company shall not
contest any application Employee makes for unemployment benefits; provided,
however, that nothing in this Section 6.b shall prohibit the Company from making
any necessary disclosures about Employee, including regarding Employee’s
employment and Employee’s separation of employment in connection with any
judicial, administrative or other proceeding or investigation or as otherwise
required by law.

 

d. Notwithstanding anything to the contrary in Section 6(c), the Company
acknowledges that if a third party asks Mark Pruzanski, Chief Executive Officer
of the Company, to be a reference for Employee, the Company shall use reasonable
best efforts to cause Dr. Pruzanski to provide what he reasonably believes to be
positive examples of Employee’s performance and Employee’s contributions to the
Company as an employee.

 

e. The Company and the Employee shall mutually draft an official statement to be
released to the press attached as Exhibit C.

 



 Page 4 

 

 

7. Additional Acknowledgements and Agreements.

 

a. Employee understands and acknowledges that Employee remains bound by any and
all agreements with the Company with regard to confidential information,
assignment of rights in intellectual property, non-competition and
non-solicitation that by their terms remain in effect notwithstanding the
termination of employment. Without limiting the foregoing, Employee acknowledges
and agrees that Employee’s Invention, Non-Disclosure, and Non-Solicitation
Agreement, a copy of which is attached hereto as Exhibit D (the “Restrictive
Covenant Agreement”) shall continue to remain in full force and effect pursuant
to its terms and that Employee shall honor them.

 

b. Employee further agrees that Employee will not, directly or indirectly, make
any disclosure of the Company’s confidential information to anyone or make any
use of confidential information on Employee’s own behalf or on behalf of any
third party, without the Company’s prior written consent. Notwithstanding the
foregoing, Employee understands that Employee may not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (A) is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law, or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

c. Employee agrees to permit the Company to examine any personal electronic
devices that Employee owns that Employee has used in connection with Employee’s
employment with the Company, including, without limitation, any personal
computers or smart phones. Employee further agrees that the Company has the
right to remove any information pertaining to the Company or Employee’s
employment with the Company from such devices.

 

d. Employee agrees that Employee will not in any way communicate or discuss the
terms of this Agreement, including but not limited to the amount paid to
Employee, with any person other than Employee’s spouse, attorney or tax advisor.
Employee shall inform Employee’s spouse, attorney and tax advisor of the
confidential nature of this Agreement. The Company understands and agrees that
the contents of the negotiations and discussions resulting in this Agreement
shall be maintained as confidential and shall not be disclosed to any third
parties, except to the extent required by federal or state law or as otherwise
agreed to in writing with Employee.

 

e. Employee acknowledges that Employee has received payment in full for all
services rendered in conjunction with Employee’s employment by the Company,
including payment for all wages, bonuses, and equity for any period before the
Termination Date (other than any current salary and benefits due in the ordinary
course in a final paycheck or thereafter), and that no other compensation is
owed to Employee, including under Sections 5.2, 5.3 and 5.4 of the Employment
Agreement with the Company, except as provided in the applicable provisions of
Section 2 of this Agreement; provided, however that nothing herein shall affect
any claims of entitlement Employee may have to vested benefits under any 401(k)
plan or other ERISA-covered benefit plan (excluding severance) provided by the
Company.

 

f. Employee acknowledges that as of the Execution Date, Employee has not
contacted any Governmental Agency to report an alleged violation of applicable
law by the Company, except to the extent Employee has already informed the
Company in writing prior to the Execution Date.

 

g. Employee acknowledges that any breach of Section 8 will cause irreparable
injury to the Company and that the Company, without the requirement of posting a
bond or other security, may seek and obtain injunctive or other equitable relief
against such breach or a threatened breach without prejudice to any other
remedies that may be available to it.

 



 Page 5 

 

 

8. Limitations Regarding Governmental Agency Activity. Notwithstanding anything
in this Agreement and the Supplemental Release to the contrary, nothing in this
Agreement, including the Supplemental Release, prohibits or restricts Employee
from filing, or limits Employee’s ability to file, a charge or complaint with a
Governmental Agency; prohibits or restricts Employee from communicating with,
providing documents or other relevant information to or otherwise cooperating
with, or limit Employee’s ability to communicate with, provide documents or
other relevant information to or otherwise to cooperate with, any Governmental
Agency, including, but not limited to, responding to any inquiry from such
authority, including an inquiry about the existence of this Agreement, its
release or its underlying facts. To the maximum extent permitted by law,
however, nothing in this Agreement or the Supplemental Release shall be deemed
to limit the Company’s right to seek immediate dismissal of a charge or
complaint on the basis that Employee’s signing of this Agreement and the
Supplemental Release constitutes a full release of any claims, including claims
of discrimination, or to seek restitution to the extent permitted by law of the
economic benefits provided to Employee under this Agreement in the event that
Employee successfully challenge the validity of the Supplemental Release,
provided, however, that Employee retains the right to receive, and the Company
shall not seek restitution of, an award for information lawfully provided to a
Governmental Agency.

 

9. Indemnification. The Company together with its its successors shall
indemnify, defend and hold harmless Employee against all claims, actions,
proceedings, demands, losses, damages, liabilities, costs and expenses
(including, without limitation, attorneys’ fees) (together, “Losses”) to the
extent the same arise from the conduct of the business of the Company or its
subsidiaries, and whether arising prior to or following the date hereof, except
any Losses caused by self-dealing, fraud, gross negligence, willful misconduct
by Employee, or as otherwise prohibited by applicable law. In connection
therewith, the Company or its successors shall advance to Employee reasonable
attorneys’ fees and expenses as such fees and expenses are incurred (subject to
an undertaking from Employee to repay such advances if it shall be finally
determined by a judicial decision which is not subject to further appeal that
Employee was not entitled to the reimbursement of such fees and expenses), and
Employee will be entitled to the protection of any insurance policies that
either the Company or an applicable Company Party may elect to maintain
generally for the benefit of their employees, officers and directors, to the
extent as provided under such policies. This Section 9 shall survive the
termination of the Employee’s employment with the Company and this Agreement.

 

10. Disclaimer. This Agreement in no way constitutes an implicit or explicit
admission or recognition by either party hereto of a violation of any federal,
state, municipal, or local law.

 

11. Tax Provision. Employee acknowledges that Employee is not relying upon
advice or representation of the Company with respect to the tax treatment of any
of the payments or benefits provided by the Company. The benefits provided to
Employee are intended to be exempt from or compliant with Section 409A of the
Internal Revenue Code of 1986. The Company makes no representation or warranty
and shall have no liability to Employee or to any other person if any of the
provisions of the Agreement are determined to constitute deferred compensation
subject to Section 409A but not to satisfy an exemption for, or the conditions
of, that section. All payments under this Agreement will be reduced by all
applicable taxes and withholdings.

 

12. Binding Agreement. This Agreement in its entirety shall be binding upon the
parties hereto, their heirs, successors, legal representatives, and assigns.

 



 Page 6 

 

 

13. Governing Law. The laws of the State of New York shall govern the
interpretation and performance of this Agreement (without regard to New York’s
principles of conflicts of law) should any dispute arise concerning or related
to this Agreement, except whereas otherwise expressly provided in this
Agreement. In the event of any dispute arising out of this Agreement or any
action to enforce the terms of this Agreement, the parties expressly submit to
jurisdiction and venue in the state or federal courts of New York. Further, the
parties expressly consent to accept service of any pleading or motion related to
enforcing this Agreement by the prosecuting/moving party by mailing, hand
delivering, or overnight expressing a copy to the other party and the other
party’s attorneys, if any.

 

14. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Employee.

 

15. No Waiver. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given on any one occasion shall be effective only in that instance and
shall not be construed as a bar or waiver of any right on any other occasion.

 

16. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or be invalid
under law, such provision shall be effective to the extent not affected by such
prohibition or invalidity, without invalidating or rendering unenforceable the
remainder of such provision or the remaining provisions of this Agreement, and
if this Agreement or the Supplemental Release is found to be unenforceable, this
entire Agreement shall be void and the Company shall have no further obligation
to Employee.

 

17. Headings for Reference. The Section headings in this Agreement are for
convenience of reference only and have no independent legal significance.

 

18. Execution and Delivery. This Agreement may be executed and delivered in two
or more counterparts, each of which, when so executed and delivered, shall be
the original, but such counterparts together shall constitute but one of the
same instrument. Delivery by Employee to the Company shall be effective provided
it is made within twenty-one (21) days of the date Employee receives this
Agreement by e-mail or regular mail. If delivery by Employee is effectuated by
e-mail, it shall be scanned and e-mailed to the following address:
david.ford@interceptpharma.com. In the case of e-mail delivery, Employee shall
also send an original by regular mail to:

 

David Ford

Chief Human Resources Officer

Intercept Pharmaceuticals, Inc.

10 Hudson Yards, 37th Floor

New York, NY 10001

 

19. Entire Agreement. This Agreement (including the Supplemental Release) sets
forth the entire agreement of the parties, there being no other promise or
inducement to or for the execution of this Agreement other than the
consideration cited above. Except as otherwise expressly set forth in this
Agreement (including the continued applicability of Restrictive Covenant
Agreement), this Agreement supersedes any and all prior agreements between
Employee and the Company, whether written or oral. Employee affirms that
Employee has not relied on any promises or representations, express or implied,
other than those that are set forth expressly in this Agreement and that are
intended to survive separation from employment, in accordance with the terms of
the Agreement.

 



 Page 7 

 

 

20. Release Acknowledgements. Employee acknowledges that:

  

a. Employee has carefully read and understand this Agreement and the Release;

 

b. The Company advised Employee to consult with an attorney and/or any other
advisors of my choice before signing this Agreement; 

 

c. Employee understands that this Agreement is legally binding and by signing it
Employee gives up certain rights; 

 

d. Employee has voluntarily chosen to enter into this Agreement and has not been
forced or pressured in any way to sign it;

  

e. Employee acknowledges and agrees that the Separation Benefits are contingent
on execution of this Agreement, which releases all of my claims against the
Company and the Releasees, and Employee knowingly and voluntarily agreeS to
release the Company and the Releasees from any and all claims Employee may have,
known or unknown, in exchange for the benefits Employee will obtain by signing
this Agreement and the Supplemental Release, and that these benefits are in
addition to any benefit Employee would have otherwise received if Employee did
not sign this Agreement;

  

f. Employee has seven (7) days after Employee signs this Agreement to revoke it
by notifying the Company in writing. This Agreement (and the Release) will not
become effective or enforceable until the seven (7) day revocation period has
expired. This Agreement shall be effective and irrevocable on the eighth day
following Employee’s signing of this Agreement without recession.

  

g. This Agreement includes a waiver of all rights and claims Employee may have
under the Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.);
and

  

h. This Release does not waive any rights or claims that may arise after this
Agreement becomes effective, which is seven (7) days after Employee signs it,
provided that Employee does not exercise my right to revoke this Agreement.

 

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 Page 8 

 

  

IN WITNESS WHEREOF, the parties have executed this instrument on the dates
indicated below.

 

/s/ Rachel McMinn   11/03/2017 Rachel McMinn   Date

 

INTERCEPT PHARMACEUTICALS, INC.         Signature: /s/ David Ford   Name: David
Ford   Title: Chief Human Resources Officer   Date: 11/01/2017  

  

 Page 9 

 

  

EXHIBIT A

SUPPLEMENTAL RELEASE OF CLAIMS

 

FOR AND IN CONSIDERATION OF the payments and benefits (the “Separation
Benefits”) to be provided to me in connection with the separation of my
employment, in accordance with the Separation Agreement between Intercept
Pharmaceuticals, Inc. (the “Company”) and me dated as of November 1, 2017 (the
“Agreement”), which Separation Benefits are conditioned on my signing this
Supplemental Release of Claims (“Release”) and which I will forfeit unless I
execute and do not revoke this Release, I, on my own behalf and on behalf of my
heirs and estate, voluntarily, knowingly and willingly release and forever
discharge the Company, its subsidiaries, affiliates, parents, and, in their
capacities as such, stockholders, together with each of those entities’
respective officers, directors, stockholders, employees, agents, fiduciaries and
administrators, each in their capacities as such (collectively, the “Releasees”)
from any and all claims and rights of any nature whatsoever which I now have or
in the future may have against them up to the date I execute this Release,
whether known or unknown, suspected or unsuspected. This Release includes, but
is not limited to, any rights or claims relating in any way to my employment
relationship with the Company or any of the other Releasees or the termination
thereof, any contract claims (express or implied, written or oral), including,
but not limited to, the Agreement, or any rights or claims under any statute,
including, without limitation, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, the
Rehabilitation Act of 1973 (including Section 504 thereof), Title VII of the
1964 Civil Rights Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the Equal Pay Act, the National Labor Relations Act,
the Worker Adjustment and Retraining Notification Act, the Family Medical Leave
Act, the Lilly Ledbetter Fair Pay Act, the Genetic Information
Non-Discrimination Act, the New York State Human Rights Law, the New York City
Human Rights Law, and the Employee Retirement Income Security Act of 1974, all
as amended, and any other federal, state or local law. This Release specifically
includes, but is not limited to, any claims based upon the right to the payment
of wages, incentive and performance compensation, bonuses, equity grants,
vacation, pension benefits, 401(k) Plan benefits, stock benefits or any other
employee benefits, or any other rights arising under federal, state or local
laws prohibiting discrimination and/or harassment on the basis of race, color,
age, religion, sexual orientation, religious creed, sex, national origin,
ancestry, alienage, citizenship, nationality, mental or physical disability,
denial of family and medical care leave, medical condition (including cancer and
genetic characteristics), marital status, military status, gender identity,
harassment or any other basis prohibited by law.

 

As a condition of the Company entering into this Release, I further represent
that I have not filed against the Company or any of the other Releasees, any
complaints, claims or lawsuits with any arbitral tribunal, administrative
agency, or court prior to the date hereof, and that I have not transferred to
any other person any such complaints, claims or lawsuits. I understand that by
signing this Release, I waive my right to any monetary recovery in connection
with a local, state or federal governmental agency proceeding and I waive my
right to file a claim seeking monetary damages in any arbitral tribunal,
administrative agency, or court. This Release does not: (i) prohibit or restrict
me from communicating, providing relevant information to or otherwise
cooperating with the U.S. Equal Employment Opportunity Commission or any other
governmental authority with responsibility for the administration of fair
employment practices laws (including with respect to SEC Whistleblowing)
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the existence of this Release or its
underlying facts, or (ii) require me to notify the Company of such
communications or inquiry. Furthermore, notwithstanding the foregoing, this
Release does not include and will not preclude: (a) rights or claims to vested
benefits under any applicable retirement and/or pension plans; (b) rights under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”); (c) claims
for unemployment compensation; (d) rights to defense and indemnification or
under the Company’s directors’ and officers’ liability insurance, if any, from
the Company for actions or inactions taken by me in the course and scope of my
employment with the Company and its parents, subsidiaries and/or affiliates; (e)
any rights I may have to obtain contribution as permitted by law in the event of
entry of judgment against the Company as a result of any act or failure to act
for which I and the Company are held jointly liable; (f) any rights to vested
equity that vested prior to or because of the termination of my employment and
rights as a stockholder; and/or (g) any actions to enforce the Agreement.

 



   

 

 

For the avoidance of doubt, notwithstanding anything to the contrary, this
Release does not limit my right to receive an award from any governmental agency
for information provided to the governmental agency. However, by executing this
Release, I hereby waive the right to recover any damages, compensation or
monetary award from the Company in any lawsuit or any proceeding before any
governmental agency that arises out of alleged facts or circumstances on or
before the effective date of this Release.

 

I acknowledge that, in signing this Release, I have not relied on any promises
or representations, express or implied, other than those that are set forth
expressly herein or in the Agreement and that are intended to survive separation
from employment, in accordance with the terms of the Agreement.

 

Nondisclosure; Continuing Obligations - I understand and agree that, to the
extent permitted by law, the terms and contents of this Release (as modified
before signature) and the contents of the negotiations and discussions resulting
in this Release shall be maintained as confidential by me and must not be
disclosed to anyone other than a member of my immediate family, my attorney,
accountant or other advisor (and, even as to such a person, only if the person
agrees to honor this confidentiality requirement) except to the extent required
by federal or state law or as otherwise agreed to in writing by the Company. I
acknowledge and reaffirm my obligation to keep confidential and not disclose any
and all non-public information concerning the Company that I acquired during the
course of my employment or other relationship with the Company, including any
non-public information concerning the Company’s business affairs, business
prospects and financial condition, as is stated more fully in any Invention,
Non-Disclosure, and Non-Solicitation Agreement and that I will comply with such
agreement in all other respects.

 

The Company understands and agrees that the contents of the negotiations and
discussions resulting in this Release shall be maintained as confidential and
shall not be disclosed to any third parties, except to the extent required by
federal or state law or as otherwise agreed to in writing with me.

 

Return of Company Property - I confirm that I have returned to the Company in
good working order all Company-owned keys, files, records (and copies thereof),
equipment (including computer hardware, software and printers, wireless handheld
devices, cellular phones, tablets, smartphones, etc.), Company identification,
the Company proprietary and confidential information, and any other
Company-owned property in my possession or control and I have left intact with,
or delivered intact to, the Company all electronic Company documents and
internal and external websites, including those that I developed or helped to
develop during my employment, and that I have thereafter deleted, and destroyed
any hard copies of, all electronic files relating to the Company that are in my
possession or control, including any that are located on any of my personal
computers or external or cloud storage. I further confirm that I have cancelled
all accounts for my benefit, if any, in the Company’s name including, but not
limited to, credit cards, telephone charge cards, cellular phone and/or wireless
data accounts and computer accounts. Notwithstanding the foregoing, I shall be
permitted to retain my contacts and calendars and personal correspondence and
any documents or data related to my compensation or reasonably needed for tax
preparation purposes.

 



 Page 2 

 

 

Final Compensation – I acknowledge that I have received payment in full for all
services rendered in conjunction with my employment by the Company, including
payment for all wages, bonuses, and equity for any period before the date of
this Release (other than any current salary and benefits due in the ordinary
course in a final paycheck or thereafter), and that no other compensation is
owed to me, except as provided in the applicable provisions of Section 2 of the
Agreement; provided that nothing herein shall affect any claims of entitlement I
may have to vested benefits under any 401(k) plan or other ERISA-covered benefit
plan (excluding severance) provided by the Company.

 

Cooperation – I agree to cooperate with, provide assistance to, and make myself
reasonably available to the Company and its legal counsel in connection with any
litigation (including arbitration or administrative hearings) or investigation
or examination relating to the Company or any of its current or former
employees, in which, in the reasonable judgment of the Company or its counsel,
my assistance or cooperation is needed due to my personal involvement in or
knowledge about the circumstances to which the litigation or investigation
relates. I agree not to assist or provide information to any adverse party in
any litigation against the Company or any of its current or former employees,
except as required under law or formal legal process, unless I provide advance
notice to the Company at least 10 days before such assistance or provision of
information (or, if I am so required to assist or provide such information
within less than 10 days of receipt of such requirement, after I provide timely
advance notice to the Company) to allow the Company to take legal action with
respect to the matter. Finally, I will undertake to satisfy requests for
information from the Company with respect to the above undertaking. Nothing in
this Release is intended to restrict or preclude me from, or otherwise influence
me in, testifying fully and truthfully in legal, administrative, or any other
proceedings involving the Company, as required by law or formal legal process.

 

Nature of Agreement – I understand and agree that this Release (which is
attached to the Severance Agreement) is part of a severance agreement and does
not constitute an admission of liability or wrongdoing on the part of the
Company.

 

Voluntary Assent – I affirm that no other promises or agreements of any kind
have been made to or with me by any person or entity whatsoever to cause me to
sign this Release, other than as reflected in the Agreement and that I fully
understand the meaning and intent of the Release. I acknowledge that, in signing
this Release, I have not relied on any promises or representations, express or
implied, other than those that are set forth expressly herein or in the
Agreement and that are intended to survive separation from employment, in
accordance with the terms of the Agreement. I further state and represent that I
have carefully read this Release, understand the contents herein, freely and
voluntarily assent to all of the terms and conditions hereof, and sign my name
of my own free act.

 

Validity – Whenever possible, each provision of this Release shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Release shall be prohibited by or be invalid under
law, such provision shall be effective to the extent not affected by such
prohibition or invalidity, without invalidating or rendering unenforceable the
remainder of such provision or the remaining provisions of this Agreement, and
if this Release is found to be unenforceable, the Agreement shall be void and
the Company shall have no further obligation to me.

 

I further acknowledge that:

 

(1)I first received this Release on the date of the Agreement to which it is
attached as Exhibit A;

 

(2)I understand that, in order for this Release to be effective, I may not sign
it prior to the date of my separation of employment with the Company but that if
I wish to receive the Separation Benefits, I must sign and return this Release
prior to the thirtieth (30th) day following my separation of employment;

 

(3)I have carefully read and understand this Release;

 



 Page 3 

 

 

(4)The Company advised me to consult with an attorney and/or any other advisors
of my choice before signing this Release;

 

(5)I understand that this Release is legally binding and by signing it I give up
certain rights;

 

(6)I have voluntarily chosen to enter into this Release and have not been forced
or pressured in any way to sign it;

 

(7)I acknowledge and agree that the Separation Benefits are contingent on
execution of this Release, which releases all of my claims against the Company
and the Releasees, and I knowingly and voluntarily agree to release the Company
and the Releasees from any and all claims I may have, known or unknown, in
exchange for the benefits I have obtained by signing, and that these benefits
are in addition to any benefit I would have otherwise received if I did not sign
this Release;

 

(8)I have seven (7) days after I sign this Release to revoke it by notifying the
Company in writing. The Release will not become effective or enforceable until
the seven (7) day revocation period has expired. This Agreement shall be
effective and irrevocable on the eighth day following my signing of this
Agreement without recession.

 

(9)This Release includes a waiver of all rights and claims I may have under the
Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.); and

 

(10)This Release does not waive any rights or claims that may arise after this
Release becomes effective, which is seven (7) days after I sign it, provided
that I do not exercise my right to revoke this Agreement.

 

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 Page 4 

 

  

Intending to be legally bound, I have signed this Release as of the date written
below.

  

Signature: /s/Rachel McMinn   01/05/2017   Rachel McMinn   Date Signed

 

 Page 5 

 

